Exhibit 10(L)


















CARPENTER TECHNOLOGY CORPORATION
 
STOCK-BASED INCENTIVE COMPENSATION PLAN
FOR OFFICERS AND KEY EMPLOYEES
 
PERFORMANCE
STOCK UNIT AWARD AGREEMENT
 
AGREEMENT, effective as of [DATE] (the “Award Date”), by and between CARPENTER
TECHNOLOGY CORPORATION (the “Company”) and [NAME] (the “Participant”).
Capitalized terms that are not defined in this Agreement have the same meaning
as defined in the CARPENTER TECHNOLOGY CORPORATION STOCK-BASED INCENTIVE
COMPENSATION PLAN FOR OFFICERS AND KEY EMPLOYEES (the “Plan”), a copy of which
is attached. The terms, conditions and provisions of the Plan are applicable to
this Award Agreement and are incorporated by reference.
 
1. Grant of Award. Participant has been granted an Award of “Performance Stock
Units” under the Plan comprised of an aggregate of the number of Performance
Stock Units set forth below (collectively, the “Units”).
 
2. Performance Goal. Performance Stock Units awarded hereunder shall become
“Earned Units” based on the attainment of the Performance Goals during the
Performance Period, both as set forth on Schedule A, provided that the
Participant remains continuously employed by the Company or a Subsidiary
throughout the Performance Period, except as otherwise provided in Section 5
hereof. Any Performance Stock Units which do not become Earned Units shall be
forfeited.
 
3. Duration of Restriction Period. Earned Units are subject to forfeiture if the
Participant does not remain continuously employed by the Company or a Subsidiary
throughout the Restriction Period, except as provided in Section 5 hereof. The
Restriction Period with respect to the Earned Units will commence on the first
day of the Performance Period and shall lapse on     .
 
4. Conditions of Forfeiture. Subject to the provisions of Section 5 hereof, the
Units are subject to forfeiture by Participant at any time during the applicable
Restriction Period immediately upon termination of Participant’s employment with
the Company or a Subsidiary. Upon any such forfeiture, all rights of Participant
with respect to the forfeited Units shall terminate and Participant shall have
no further interest of any kind therein.
 
5. Lapse of Restrictions on Death, Disability or Retirement.
 
(a). During the Performance Period. Notwithstanding any provision hereof to the
contrary, in the event of termination of Participant’s employment prior to the
end of the Performance Period by reason of (i) death, (ii) Disability or (iii)
unless otherwise determined by the Committee, Retirement, the Units shall not be
forfeited and the Participant shall be vested in not less than a pro rata
portion of the Units that become Earned Units at the expiration of the
Performance Period, based on the number of days during the applicable
Restriction Period during which the Participant was employed. Upon a
Participant’s Retirement, all unvested Earned Units shall be forfeited; provided
however, that the Committee reserves the right to vest unvested Earned Units.


(b). Following the Performance Period. Notwithstanding any provision hereof to
the


1



--------------------------------------------------------------------------------

Exhibit 10(L)


















contrary, in the event of termination of Participant’s employment after the
expiration of the Performance Period but prior to the end of the Restriction
Period by reason of (i) death, or (ii) Disability the Earned Units will not be
forfeited and the Participant shall become vested with respect to the Earned
Units on the same date as such death or Disability. Unless otherwise determined
by the Committee, in the event of a Participant’s Retirement after the
expiration of the Performance Period but prior to the end of the Restriction
Period, the Participant shall be vested in not less than a pro rata portion of
the Earned Units subject to such Restriction Period based on the number of days
during the applicable Restriction Period during which the Participant was
employed. Upon a Participant’s Retirement, all unvested Earned Units shall be
forfeited; provided however, that the Committee reserves the right to vest
unvested Earned Units.
 
6. Time and Form of Payment. Payment of vested Earned Units shall be made as
soon as practicable (but not later than 30 days) following the close of a
Restriction Period or, if earlier, within 30 days following the earlier of the
Participant’s death, Disability or Retirement that constitutes a “Separation
from Service” within the meaning of Code Section 409A; provided that if such
death, Disability or Retirement occurs during the Performance Period, payment of
the vested Earned Units shall be made within ninety (90) days following the end
of the Performance Period. Payment shall be in the form of a number of shares of
Common Stock equal to the number of Earned Units subject hereto.


Notwithstanding anything herein to the contrary, if the Participant’s Award is
subject to the application of Code Section 409A and if the Participant is a
“Specified Employee” within the meaning of Code Section 409A and the Treasury
Regulations and other guidance thereunder, the Participant may not receive
payment with respect to any Earned Units that are payable as a result of the
Participant’s Separation from Service, earlier than six (6) months following the
Participant’s Separation from Service, except that in the event of the
Participant’s earlier death, such Earned Units shall be paid within 30 days
after the Company receives notice of the Participant’s death.
 
7. Voting Rights. The Participant will not have the right to vote with respect
to the Units prior to payment of Common Stock in satisfaction of the Earned
Units.
 
8. Dividend Equivalencies. Upon the payment of dividends on Common Stock prior
to payment of Common Stock in satisfaction of the Earned Units, the Company
will, within 30 days following the date the dividend was paid to the holders of
the Company’s Common Stock, pay to the Participant a dividend equivalent
provided that the Participant was employed by the Company on the date the
dividend was paid to holders of the Company’s Common Stock.
 
9. Change in Control. Notwithstanding any provision in this Award to the
contrary, if, within the two-year period immediately following the occurrence of
a Change in Control, the Participant’s employment is terminated by the Company
for any reason other than for Cause or terminated by the Participant for Good
Reason, any remaining conditions on forfeiture with respect to the Units shall
immediately lapse and the Performance Goals will be deemed satisfied at the
target level of performance.
 
10. Tax Withholding. Participant authorizes the Company to deduct, to the extent
required by statute or regulation, from payments of any kind due to Participant
or anyone claiming through Participant, the aggregate amount of any federal,
state, local or other taxes required to be withheld in respect of any present or
future Award under the Plan.
 


2



--------------------------------------------------------------------------------

Exhibit 10(L)


















11. Non-Competition and Non-Solicitation. Participant agrees to comply fully
with any written agreement between the Company and the Participant which
provides for post-termination of employment restrictions against solicitation or
competition (the “Restrictive Covenant Agreement”); provided, however, that if
no such Restrictive Covenant Agreement exists, the Participant shall not for a
period of [six (6)] [twelve (12)] [eighteen (18)] months after Participant’s
voluntary termination of employment with Company or involuntary termination of
employment by Company, either himself or together with other persons, directly
or indirectly: (i) own, manage, operate, finance, join, control or participate
in the ownership, management, operation, financing, or control of or be
connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise with, or have any financial interest in,
or aid or assist anyone else in the conduct of, or use or permit Participant’s
name to be used in connection with, any business engaged in the research,
development, manufacture, sale, marketing or distribution of stainless steel,
titanium, specialty alloys, metal powders or metal fabricated parts or
components similar to or competitive with those manufactured by the Company (a
“Competing Business”) as of the date the Participant’s employment with Company
ends; provided, however, that nothing herein shall prevent the Participant from
investing in the securities of any company listed on a national securities
exchange, provided that Participant’s involvement with any such company is
solely that of a stockholder of 5% or less of any class of the outstanding
securities thereof; (ii) solicit or divert to any Competing Business any
individual or entity that is a customer or prospective customer of the Company
or its subsidiaries or affiliates, or was such a customer or prospective
customer at any time during the eighteen (18) months prior to the date of
Participant’s employment termination with the Company; (iii) induce, offer,
assist, encourage or suggest (A) that another business or enterprise offer
employment to or enter into a business affiliation with any Company employee,
agent or representative, or any individual who acted as an employee, agent or
representative of the Company in the previous six (6) months; or (B) that any
Company employee, agent or representative (or individual who acted as an
employee, agent or representative of the Company in the previous six (6) months)
terminate his or her employment or business affiliation with the Company; or
(iv) hire or participate in the hiring of any Company employee or any person who
was an employee of the Company in the previous six (6) months, by any business,
enterprise or employer. For this purpose, “prospective customer” shall mean a
person or business entity that the Company has identified as a user or potential
user of the Company’s products and toward which the Company plans to direct
sales or marketing activities.


In the event that the Company determines in good faith that the Participant
violated the terms of any Restrictive Covenant Agreement, or, if there is no
Restrictive Covenant Agreement, the provisions of the preceding paragraph: (i)
this Award shall be forfeited and (ii) the Participant shall be obligated to
return to the Company any shares previously issued under this Award or a cash
payment equal to the value of the shares at the time such shares were sold or
transferred, if any or all of the Award has been issued to the Participant or
such recoupment is required by law.


12. Clawback. This Agreement, and any payment in the form of cash or shares of
Common Stock made pursuant to this Agreement, is expressly subject to any
“Clawback Policy” as may be adopted by the Company or its designee from time to
time or any other recoupment required by law.
 
13. Severability. The covenants in this Agreement are severable, and if any
covenant or portion thereof is held to be invalid or unenforceable for any
reason, such covenant or portion thereof shall be modified to the extent
necessary to cure such invalidity or unenforceability and all other covenants
and provisions shall remain valid and enforceable.


3



--------------------------------------------------------------------------------

Exhibit 10(L)


















 
14. Notices to Participant. Any notices or deliveries to Participant hereunder
or under the Plan shall be directed to Participant at the address reflected for
Participant on the Company’s payroll records or at such other address as
Participant may designate in writing to the Company.
 
15. Binding Effect. Subject to the terms of the Plan, this Agreement shall be
binding upon and inure to the benefit of the Company and its assigns, and
Participant, his/her heirs and personal representatives.
 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the Award
Date first above written.
 
CARPENTER TECHNOLOGY CORPORATION




By:                                 
Tony R. Thene
President and Chief Executive Officer




PARTICIPANT




                                
[NAME]
 


Number of Award Units at Target: [Target # of Units]
 
UP TO A MAXIMUM AWARD OF 200% OF TARGET AS DETERMINED PURSUANT TO SCHEDULE A


4



--------------------------------------------------------------------------------

Exhibit 10(L)


















SCHEDULE A


PERFORMANCE GOALS AND PERFORMANCE PERIOD
 




Performance Period 


Fiscal Year         
 


Performance Goals 


The number of Performance Stock Units that become Earned Units is determined
based on the level of achievement during the Performance Period based on the
following metric(s):




Metric
Earned Units
Threshold
(50% of Target)
Target
Maximum
(200% of Target)
 
 
 
 





 






5

